Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
2.	The terminal disclaimer filed on 10/08/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10409803 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Double Patenting
3.	Claims 1 and 18 are rejected on the ground of nonstatutory provisional double patenting as being unpatentable over claims of US Patent 10409803 B1. A terminal disclaimer was filed on 10/08/2021 and has been accepted. As a result the double patenting rejection has been withdrawn.

Response to arguments
4. 	This office action is in response to an amendment filed on 10/07/2021 in response to PTO office action dated 04/07/20217. The amendment has been entered and considered. 

5. 	Claims 1-5, 10-14 have been amended. Claims 1-18 are now pending in this office action. 


	In the interest of compact prosecution Examiner would suggest that Applicant better align the limitations in the claims with what is disclosed in the specification as it relates to the identification steps. While the discrepancy does not rise to the level of a 112 written description issue, the claims as written appear overly broad. Were Applicant to further clarify these limitations in sufficient detail it would likely overcome the current rejections. Examiner is available for an interview to discuss these matters at Applicant’s convenience.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action: 
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7. 	Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Fliedner; Gerard (US 8825620 B1) in view of Papachristou; Dimitra (US 8001136 B1) and in further view of Thomas; Matthew (US 20110258237 A1).

Regarding Independent claim 1, Fliedner; Gerard (US 8825620 B1) teaches,  a system, comprising: a server computer including at least one processor executing instructions that cause the server computer ((Fig. 1 Col 6 Lines 31-36 (28) Each server typically will include an operating system that provides executable program instructions for the general administration and operation of that server, and typically will include a computer-readable medium storing instructions that, when executed by a processor of the server, enable the server to perform its intended functions) to: identify, within a plurality of consecutive queries for domain names in at least one search log, a longest common string between each of the plurality of consecutive queries (Col 8 Lines 59-67 (38) The text processing unit 306 may tokenize the input query by breaking the query into tokens using explicitly demarked token boundaries, such as spaces in Western languages. For languages that do not explicitly demark token boundaries with spaces, such as Japanese and Chinese, an appropriate method for identifying tokens may be applied (i.e., identifying plurality of queries in the search log such as search sessions). Existing methods include using a tokenization dictionary and extracting tokens based on the longest match found in the tokenization dictionary (i.e., the longest common string is identified). Col 10 lines 12-43, 58-63 the process 500 includes evaluating 504 the received search queries to generate a list of candidate words for splitting. In general, as will be discussed in more detail below, the candidate words may be one or more words for which a determination has been made that it is potentially better to split the words into component parts. As one example, it may have been determined that a search query for "Damenschuhe" (ladies' shoes) should be split into the components "Dame" (lady) and "Schuhe" (shoe). A search query for (keitaidenwa, 
generate, for at least one query in the plurality of consecutive queries (Col 16 Lines 1-19 (61)),  at least one unique data record within a unigram query suggestion database,… (Col 3 Lines 44-52 (19) received search queries are used to build a language model. The language model may indicate that there is significance to certain collections of words being received in search queries. Such collections may be combined to form candidates for segmentation. For instance, if a language model indicates that there is significance to "home brewing" being received in queries, "homebrewing" may be identified as a candidate. Candidates for segmentation may be stored in a table or other data structure that associates the candidates with one or more segmentations into components. The candidate "homebrewing," for example, may be , 
Fliedner et al fails to explicitly teach, identify an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string with the longest common string; identify at least one modification term of the at least one additional character string, wherein the at least one modification term determines a type of a relationship between the interchangeable character string and the longest common string; … wherein the unique data record comprises: the longest common string, the interchangeable character string in association with the longest common string, the modification term, and 2Serial No.: 16/537,989Attorney Docket No.: 173560-018101/CON a frequency of use based on a number of queries in the plurality of consecutive queries that comprise  the interchangeable character string, and the longest common string; receive, from a client computer, a new search string; identify, within the new search string, a token based on the at least one unique data record, wherein the token comprises a unigram matching the longest common string; determine, based on the unigram query suggestion database, at least one domain name candidate comprising the at least one unique data record within the unigram and the interchangeable character string; and transmit the domain name candidate to the client computer.
identify at least one modification term of the at least one additional character string (Col 13 Lines 33-45 (181), (182) “the system examines the leftover strings of both words after the common prefix” (i.e., identifying at least one modification term of at least one additional string), which in the above example would be "er" from "shuttler" and the string "ing" from "shuttling."), wherein the at least one modification term determines a type of a relationship between the interchangeable character string and the longest common string (Col 12 Lines 16-37 (165)-(171) are the trusted synonyms that are related to the original word (i.e., the type of relationship to the original word)); 
… wherein the unique data record (Col 3 Lines 44-46, Col 11 Lines 18-21 (20), (155) “search engine can maintain log files…each query can be stored with a user identifier” (i.e., each query associated with user identifier is the unique data record for a user session)) comprises: the longest common string, the interchangeable character string in association with the longest common string, the modification term (Col 13 Lines 5-12 (178) “…The system extracts from the phrase "NAASA" and attempts to align that with "NASA." There would be one edit (the edition of an "A"). The maximum length of both strings” (i.e., NAASA is the interchangeable character string in association with the longest common string and "NASA.” is the modification term), and 2Serial No.: 16/537,989Attorney Docket No.: 173560-018101/CON a frequency of use based on a number of queries in the plurality of consecutive queries that comprise  the interchangeable character string, and the longest common string (Col 14 Lines 35-43 (192), (193)   (1) a common result requirement, which specifies how frequently common query results should be produced when the word is substituted with the synonym in a query; and (2) a session switching requirement, which 
… comprising the at least one unique data record within the unigram and the interchangeable character string (Col 8 Lines 27-29 (117) “operation 340 passes on the session information from operation 330. For example, the data record above reflects the session queries "gm used car prices," "general motors used car prices," and "ford used car prices."” (i.e., comprising unique data records from the user sessions, interchangeable character strings are gm, general motors and ford)).
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fliedner et al by providing identify at least one modification term of the at least one additional character string, wherein the at least one modification term determines a type of a relationship between the interchangeable character string and the longest common string; … wherein the unique data record comprises: the longest common string, the interchangeable character string in association with the longest common string, the modification term and 2Serial No.: 16/537,989Attorney Docket No.: 173560-018101/CON a frequency of use based on a number of queries in the plurality of consecutive queries that comprise  the interchangeable character string, and the longest common string as taught by Papachristou et al (Col 13 Lines 33-45, Col 12 Lines 16-37, Col 13 Lines 5-12, Col 14 Lines 35-43, Col 8 Lines 27-29 (155), (178), (192), (193), (117)).
  One of the ordinary skill in the art would have been motivated to make this modification by identifying potential synonyms and is desirable for a search engine to 
Fliedner et al and Papachristou et al fails to explicitly teach, identify an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string …; receive, from a client computer, a new search string; determine, based on the unigram query suggestion database, at least one domain name candidate …within the unigram and the interchangeable character string; and transmit the domain name candidate to the client computer.
Thomas; Matthew (US 20110258237 A1) teaches, identify an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string … ((Fig. 6) [0040] a search term of "FOO" results in identification of various NXDomains that incorporate the substring "FOO" (unigram), including FOOD.COM (prepend), TOFOOG.COM (append and prepend), and TOFOO23.COM (append and prepend), which are interchangeable and co-occurred with unigram tokens and are selected for display); 
receive, from a client computer, a new search string (Paragraph [0034] “user has issued a query for a given keyword”);
determine, based on the unigram query suggestion database, at least one domain name candidate …within the unigram and the interchangeable character string; and transmit the domain name candidate to the client computer ((Fig. 6)  a search term of "FOO" results in identification of various NXDomains that incorporate the substring "FOO" (unigram), including FOOD.COM (prepend), TOFOOG.COM (append and prepend), and TOFOO23.COM (append and prepend), which are interchangeable and co-occurred with unigram tokens and are selected for display).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al and Papachristou et al which relates generally to identifying and providing information associated with text and other strings and other identifiers closely matching a specified target text string, and more particularly to determining textual identifiers such as non-registered and non-existent domain names that partially or entirely incorporate or otherwise closely match a specified text string and providing data associated with the identified non-registered domain names as taught by Thomas (Paragraph [0001]).     
It would have been obvious to one of the ordinary skill in the art, by providing interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string; determine, using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string [0011] While the DNS system provides many benefits, various problems exist. For example, there are currently a limited number of TLDs, and many available domain names in the most popular TLDs (e.g., ".com") have already been taken. Thus, users will often have difficulty identifying available or non-registered domain names, i.e., domains that therefore do not exist in the authoritative registry for the TLD, that are "non-existent domains" also termed 

Regarding Independent claim 10, Fliedner; Gerard (US 8825620 B1) teaches, a method comprising: identifying, by a server computer and within a plurality of consecutive queries for domain names in at least one search log, a longest common string between each of the plurality of consecutive queries; identifying, by a server computer and within a new search string received from the client computer, … wherein the token comprises a unigram matching the longest common string (Col 8 Lines 59-67 (38) The text processing unit 306 may tokenize the input query by breaking the query into tokens using explicitly demarked token boundaries, such as spaces in Western languages. For languages that do not explicitly demark token boundaries with spaces, such as Japanese and Chinese, an appropriate method for identifying tokens may be applied. Existing methods include using a tokenization dictionary and extracting tokens based on the longest match found in the tokenization dictionary. Col 10 lines 12-43, 58-63 the process 500 includes evaluating 504 the received 
generating, by the server computer and for at least one query in the plurality of consecutive queries (Col 16 Lines 1-19 (61)), a unique data record within at least one unigram query suggestion database, …(Col 3 Lines 44-52 (19) received search queries are used to build a language model. The language model may indicate that there is significance to certain collections of words being received in search queries. Such collections may be combined to form candidates for segmentation. For instance, if a language model indicates that there is significance to "home brewing" being received in queries, "homebrewing" may be identified as a candidate. Candidates for segmentation may be stored in a table or other data structure that associates the candidates with one or more segmentations into components. The candidate "homebrewing," for example, may be stored in a manner that associates the term with "home brewing." Candidates may also be associated with more than one segmentation. For instance, "home brewing kit" may be associated with "homebrewingkit," "homebrewing kit," "home brewingkit," and "home brewing kit." (i.e., unique data record within a unigram suggestion database based on past users search queries)),
Fliedner et al fails to explicitly teach, identifying, by the server computer, an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co- occurrence of at least one additional character string with the longest common string; identifying at least one modification term of the at least one additional character string, wherein the at least one modification term determines a type of a relationship between the interchangeable character string and the longest common string; … wherein the unique data record comprising: the longest common string, the modification term, 5Serial No.: 16/537,989Attorney Docket No.: 173560-018101/CON the interchangeable character string in association with the longest common string, and a frequency of use based on a number of queries in the plurality of consecutive queries that comprise the interchangeable character string, and the longest common string; receiving, from a client computer, a new search string; … a token based on the at least one unique data record, …; determining, by the server computer and using the unigram query suggestion database, at least one domain name candidate comprising the at least one unique data record within the unigram and the interchangeable character string; and transmitting, by the server computer, the domain name candidate to the client computer.
Papachristou; Dimitra (US 8001136 B1) teaches, identifying at least one modification term of the at least one additional character string ((181), (182) “the system examines the leftover strings of both words after the common prefix” (i.e., identifying at least one modification term of at least one additional string), which in the above example would be "er" from "shuttler" and the string "ing" from "shuttling."), wherein the at least one modification term determines a type of a relationship between the interchangeable character string and the longest common string (Col 12 Lines 16-37 (165)-(171) are the trusted synonyms that are related to the original word (i.e., the type of relationship to the original word)); 
…a token based on the at least one unique data record, wherein the token comprises a unigram matching the longest common string; … wherein the unique data record (Col 3 Lines 44-46, Col 11 Lines 18-21 (20), (155) “search engine can maintain log files…each query can be stored with a user identifier” (i.e., each query associated with user identifier is the unique data record for a user session)) comprising: the longest common string, the modification term, 5Serial No.: 16/537,989Attorney Docket No.: 173560-018101/CON the interchangeable character string in association with the longest common string (Col 13 Lines 5-12 (178) “…The system extracts from the phrase "NAASA" and attempts to align that with "NASA." There would be one edit (the edition of an "A"). The maximum length of both strings” (i.e., NAASA is the interchangeable character string in association with the longest common string and "NASA.” is the modification term), and a frequency of use based on a number of queries in the plurality of consecutive queries that comprise the interchangeable character string, and the longest common string ((Col 14 Lines 35-43 (192), (193) (1) a common result requirement, which specifies how frequently common query results should be produced when the word is substituted with the synonym in a query; and (2) a session switching requirement, which specifies how often a user switched the word with the synonym in a given session. Note that the common result frequency and the session switching frequency provide a rough estimate of how closely the original word and the synonym are semantically related);
… a token based on the at least one unique data record, wherein the token comprises a unigram matching the longest common string; … comprising the at least one unique data record within the unigram and the interchangeable character string (Col 8 Lines 27-29 (117) “operation 340 passes on the session information from 
Therefore it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention, to have modified the teachings of Fliedner et al by providing identify at least one modification term of the at least one additional character string, wherein the at least one modification term determines a type of a relationship between the interchangeable character string and the longest common string; … wherein the unique data record comprises: the longest common string, the interchangeable character string in association with the longest common string, the modification term and 2Serial No.: 16/537,989Attorney Docket No.: 173560-018101/CON a frequency of use based on a number of queries in the plurality of consecutive queries that comprise  the interchangeable character string, and the longest common string as taught by Papachristou et al ((Col 13 Lines 33-45, Col 12 Lines 16-37, Col 13 Lines 5-12, Col 14 Lines 35-43, Col 8 Lines 27-29 (155), (178), (192), (193), (117)).
  One of the ordinary skill in the art would have been motivated to make this modification by identifying potential synonyms and is desirable for a search engine to automatically modify and/or expand user queries to include synonyms for query terms, so that retrieved documents can better meet the user's informational needs as taught by Papachristou et al (Col 1 Lines 49-52 (4)).
Fliedner et al and Papachristou et al fails to explicitly teach, identifying, by the server computer, an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co- occurrence of at least one additional character string …; receiving, from a client computer, a new search string; determining, by the server computer and using the unigram query suggestion database, at least one domain name candidate …; and transmitting, by the server computer, the domain name candidate to the client computer.
Thomas; Matthew (US 20110258237 A1) teaches, identifying, by the server computer, an interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co- occurrence of at least one additional character string …((Fig. 6) [0040] a search term of "FOO" results in identification of various NXDomains that incorporate the substring "FOO" (unigram), including FOOD.COM (prepend), TOFOOG.COM (append and prepend), and TOFOO23.COM (append and prepend), which are interchangeable and co-occurred with unigram tokens and are selected for display); 
receiving, from a client computer, a new search string (Paragraph [0034] “user has issued a query for a given keyword”);
determining, by the server computer and using the unigram query suggestion database, at least one domain name candidate … within the unigram and the interchangeable character string; and transmitting, by the server computer, the domain name candidate to the client computer ((Fig. 6) [0040] a search term of "FOO" results in identification of various NXDomains that incorporate the substring "FOO" (unigram), including FOOD.COM (prepend), TOFOOG.COM (append and prepend), and TOFOO23.COM (append and prepend), which are interchangeable and co-occurred with unigram tokens and are selected for display).

It would have been obvious to one of the ordinary skill in the art, by providing interchangeable character string for the longest common string by searching the plurality of consecutive queries for a co-occurrence of at least one additional character string; determine, using the unigram query suggestion database, a domain name candidate including the unigram and the interchangeable character string [0011] While the DNS system provides many benefits, various problems exist. For example, there are currently a limited number of TLDs, and many available domain names in the most popular TLDs (e.g., ".com") have already been taken. Thus, users will often have difficulty identifying available or non-registered domain names, i.e., domains that therefore do not exist in the authoritative registry for the TLD, that are "non-existent domains" also termed NXDomains or NXDs. A user may, instead, often attempt to register domain names that are already registered. In such a situation, the user will be prevented from registering the domain name, but may receive little or no assistance in determining other domain names that are available. For example, the user will typically have to identify other domain names to consider without assistance. If the user is able to identify any other domain names, it . 

8. 	Claims 2-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fliedner; Gerard (US 8825620 B1) in view of Papachristou; Dimitra (US 8001136 B1, Thomas; Matthew (US 20110258237 A1) and in further view of  Kamdar; Tapan (US 20150154294 A1).

Regarding dependent claim 2, Fliedner et al, Papachristou et al and Thomas teach, the system of claim 1. 
Fliedner et al, Papachristou et al and Thomas teach, fails to explicitly teach, wherein the instructions cause the server computer, responsive to the token within the new search string not being a unigram, to generate a plurality of alternative available domain name candidates according to an n-gram analysis.
Kamdar et al (US 20150154294 A1) teaches, responsive to the token within the new search string not being a unigram, to generate a plurality of alternative available domain name candidates according to an ngram analysis (Fig. 3 [0052] [0055] The server 103 tokenizes the user search ( response) 201 into one or more tokens 300. Groups of words and character strings that appear next to each other frequently may be consider an entity and be assigned to a single token 300. Example, the entity "Ice Cream" and "24 Hours" (not being a unigram) may be discovered. [0088] Names 
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al, Papachristou et al and Thomas by suggesting the name identifiers, such as domain names, are preferably prioritized, or a methodology used, so that the name identifiers that are mostly likely to be chosen have a higher priority than name identifiers that are less likely to be chosen as taught by Kamdar et al (Paragraph [0009].             
It would have been obvious to one of the ordinary skill in the art, to have incorporated wherein responsive to the token within the search string not being a unigram, to generate a plurality of alternative available domain name candidates according to an ngram analysis, as taught by Kamdar et al. Doing so would be desirable because it would allow Domain names that may be created by combining various tokens from a set of keywords and a domain name extension. In a preferred embodiment, only zero or one token or selected keyword from each list is combined with a single domain name extension. Limiting only zero or one token or selected keyword from each list reduces the chance of having synonyms in the same suggested domain name which might unnecessarily and undesirably increase the length of a suggested domain name [0008] In addition, the availability of the domain name may be checked and only displayed on the website to the user if the domain name is available for registration (as taught by Kamdar et al Paragraphs [0008], [0013]) thereby providing alternate available domain names by reducing the amount of time.

Regarding dependent claim 3, Fliedner et al, Papachristou et al, Thomas teach, and Kamdar et al teach, the system of claim 2. 
Kamdar et al further teaches, wherein the instructions cause the server computer to combine the at least one domain name candidate with the plurality of alternative available domain name candidates (Paragraph [0122] A plurality of domain names may be created by repeatedly combining one or more tokens (alternate domain name candidate) 300 in the plurality of tokens 300 with a domain name extension in the plurality of domain name extensions. (Step 1401). The domain names that have higher ranked domain name extensions may be presented to the user 100 on the website 104 before domain names that have lower ranked domain name extensions. (Step 1402) The user 100 may then select on the website 104 one or more of the suggested domain names (alternate domain names) 910 for registration. (Step 1403)).

Regarding dependent claim 4, Fliedner et al, Papachristou et al, Thomas teach, and Kamdar et al teach, the system of claim 3. 
Kamdar et al further teaches, wherein the instructions cause the server computer to rank the at least one domain name candidate and the plurality of alternative available domain name candidates (Paragraph [0122] A plurality of domain names may be created by repeatedly combining one or more tokens (alternate domain name candidate) 300 in the plurality of tokens 300 with a domain name extension in the plurality of domain name extensions. (Step 1401). The domain names that have higher ranked domain name extensions may be presented to the user 100 on the website 104 

Regarding dependent claim 5, Fliedner et al, Papachristou et al and Thomas teach, the system of claim 1. 
Fliedner et al, Papachristou et al and Thomas teach, fails to explicitly teach, wherein the instructions cause the server computer to: crawl at least one electronic document comprising a plurality of word pairs comprising interchangeable terms; identify a rewrite distribution for a plurality of unigram queries within the electronic document; generate an alternative available domain name candidate using at least one domain name spin technique; 
store in association in the unigram query suggestion database: the unigram; the alternative available domain name candidate; at least one feature of the alternative available domain name candidate; and a ranking of each of the alternative available domain name candidate.
Kamdar et al teaches, wherein the instructions cause the server computer to: crawl at least one electronic document comprising a plurality of word pairs comprising interchangeable terms (Paragraph [0131] the query string may be parsed and one or more terms in the dictionary may be identified. [0125] various entity sources and/or one or more bodies of text (e.g., domain name search/selection and/or registration logs, search engines request logs, Wikipedia, standard language dictionaries, websites, external sources and/or databases, etc.) may be crawled (crawl) to compile a list of words, 
identify a rewrite distribution for a plurality of unigram queries within the electronic document (Paragraph [0052], [0053] The server 103 tokenizes the user search 201 into one or more tokens 300. In FIG. 2, the words and character strings found may be "Ice," "Cream," "Factory," "24," "Hours," and "Healthy." (unigram queries). [0054] Groups of words and character strings that appear next to each other frequently may be consider (identify) an entity and be assigned to a single token 300. In the current example, the entity "Ice Cream" and "24 Hours" may be discovered. The tokens 300 may remain "Ice," "Cream," "24," and "Hours," but are preferably reformatted (rewrite) to "Ice Cream" 301 and "24 Hours" 303); 
generate an alternative available domain name candidate using at least one domain name spin technique (Paragraph [0053] a keyword spinner (spin  technique) may be used to generate a plurality of tokens 300 using any known, or later developed, method of spinning words (Examiner interprets spinning as generating alternate words). As non-limiting examples, the user search 201 and/or tokens  (alternate available domain name candidate) 300 may be generated and displayed by combining various subcombinations and combinations of words associated with the user 100, random words, words that have been selected in the past by the same or different users 100)  also see [0101]); 
store in association in the unigram query suggestion database: the unigram (Paragraph [0125], [0135] Identified dictionary entries may be stored (store) in the ;  
the alternative available domain name candidate ([0138] A plurality of suggested domain names (alternate domain names) may be created);
at least one feature of the alternative available domain name candidate ([0134] The server computer may generate a preliminary list of tokenization variants (e.g., list one--"micahae," "lice," "factory;" list two "michae." "lice," "fact," "ory," list three--"michael," "ice," "factory;" and list four--"michael," "ice," "fact," "ory," etc.) (overlapping features). A simple term frequency may be used in this example to determine that the tokens "michael" and "ice" are more probable than "michae" and "lice", since "michae" would show up infrequently in the dictionary);
and a ranking of each of the alternative available domain name candidate (Paragraphs [0137] [0138] The server computer may rank (rank) the variants and terms according to a score indicating a probability of intended meaning by the user. The score may be based on term frequency of suggested domain names (alternate domain names) ((e.g., how frequently do users select domain names that comprise the terms?)  and/or co-occurrence of terms).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al, Papachristou et al and Thomas by suggesting the name identifiers, such as domain names, are preferably prioritized, or a methodology used, so that the name identifiers that are mostly likely to be chosen have a higher priority than name identifiers that are less likely to be chosen as taught by Kamdar et al (Paragraph [0009]) and storing a dictionary, 
It would have been obvious to one of the ordinary skill in the art, by providing a method for suggesting a domain name created by combining one or more tokens in the plurality of tokens with the domain name extension that is most related to the plurality of tokens, to the user, or to some combination thereof and then is displayed as taught by Kamdar et al (Paragraph [0012]) store in a dictionary how frequently the terms appear and/or how frequently the terms appear together (co-occurrence) in a body of text. A second plurality of terms may be generated that are associated with a user. A plurality of domain names may be created by combining one or more terms in the second plurality of terms along with a domain name as taught by Kamdar et al (Paragraph [00018]). 

Regarding dependent claim 6, Fliedner et al, Papachristou et al, Thomas teach, and Kamdar et al teach, the system of claim 5. 
Thomas further teaches, wherein the at least one electronic document comprises a plurality of content input during a domain name search session ((Fig. 7) [0048] the log format has been simplified to a "TS:IP:D" format, which respectively represent a TimeStamp, IP Address, and Domain (search session)).

Regarding dependent claim 7, Fliedner et al, Papachristou et al, Thomas and Kamdar et al teach, the system of claim 5. 
Kamdar et al further teaches, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of rewritten domain name searches including the unigram (Paragraphs [0140] [0144] Suggested domain names with higher ranking terms based on the frequency ((Fig. 3) frequency of rewritten unigram searches) of their use where the user selects the suggested domain name variant spin (i.e., domain name spin technique)).

Regarding dependent claim 8, Fliedner et al, Papachristou et al, Thomas and Kamdar et al teach, the system of claim 5. 
Kamdar et al further teaches, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of the token (Paragraphs [0140], [0144] Suggested domain names with higher ranking terms based on the frequency of their use, and/or their co-occurrence with other terms/tokens may be given priority and shown more prominently for the suggested domain name variant spin (domain name spin technique)). 42QB\134140.01198\42443736.1ATTORNEY DOCKET NO. 0552 (134140.01198) 

Regarding dependent claim 9, Fliedner et al, Papachristou et al, Thomas and Kamdar et al teach, the system of claim 5. 
Kamdar et al further teaches, wherein the unigram, the alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline (Paragraphs [0125], [0134]-[[0138].
Thomas further teaches, … the alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline (Paragraph [0062] Each record in database 1910 may include domain name information along with an associated unique identifier (i.e., one of the features). Update process 1912 may 

 Regarding dependent claim 11, Fliedner et al, Papachristou et al, and Thomas teach, the method of claim 10. 
Fliedner et al, Papachristou et al, and Thomas fails to teach, further comprising the step of responsive to the token within the new search string not being a unigram, generating, by the server computer, a plurality of alternative available domain name candidates according to an n-gram analysis.
Kamdar et al teaches, the step of responsive to the token within the new search string not being a unigram, generating, by the server computer, a plurality of alternative available domain name candidates according to an n-gram analysis tokens 300. Groups of words and character strings that appear next to each other frequently may be consider an entity and be assigned to a single token 300. Example, the entity "Ice Cream" and "24 Hours" (not being a unigram) may be discovered. [0088] Names identifiers (suggested domain names) 910 that are thought to be more valuable or higher quality (generally shorter and more general domain names or social media handles) may be displayed.
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al, Papachristou et al and Thomas by suggesting the name identifiers, such as domain names, are preferably prioritized, or a methodology used, so that the name identifiers that are mostly likely to be chosen have a higher priority than name identifiers that are less likely to be chosen as taught by Kamdar et al (Paragraph [0009].             
It would have been obvious to one of the ordinary skill in the art, to providing a method for suggesting a domain name created by combining one or more tokens in the plurality of tokens with the domain name extension that is most related to the plurality of tokens, to the user, or to some combination thereof and then is displayed as taught by Kamdar et al (Paragraph [0012]). 

Regarding dependent claim 12, Fliedner et al, Papachristou et al, Thomas and Kamdar et al teach, the method of claim 11. 
Kamdar et al further teaches, further comprising the step of combining, by the server computer, the at least one domain name candidate with the plurality of alternative available domain name candidates (Paragraph [0122] A plurality of domain names may be created by repeatedly combining one or more tokens (alternate domain name candidate) 300 in the plurality of tokens 300 with a domain name extension in the plurality of domain name extensions. (Step 1401). The domain names that have higher ranked domain name extensions may be presented to the user 100 on the website 104 before domain names that have lower ranked domain name extensions. (Step 1402) The user 100 may then select on the website 104 one or more of the suggested domain names (alternate domain names) 910 for registration. (Step 1403)). 

Regarding dependent claim 13, Fliedner et al, Papachristou et al, Thomas and Kamdar et al teach, the method of claim 12. 
Kamdar et al further teaches, further comprising the step of ranking, by the server computer, the at least one domain name candidate and the plurality of alternative available domain name candidates (Paragraph [0122] A plurality of domain names may be created by repeatedly combining one or more tokens (alternate domain name candidate) 300 in the plurality of tokens 300 with a domain name extension in the plurality of domain name extensions. (Step 1401). The domain names that have higher ranked domain name extensions may be presented to the user 100 on the website 104 before domain names that have lower ranked domain name extensions. (Step 1402) The user 100 may then select on the website 104 one or more of the suggested domain names (alternate domain names) 910 for registration. (Step 1403)). 

Regarding dependent claim 14, Fliedner et al, Papachristou et al, and Thomas teach, the method of claim 10. 
Fliedner et al, Papachristou et al, and Thomas fails to explicitly teach, further comprising the steps of: crawling, by the server computer, at least one electronic document comprising a plurality of word pairs comprising interchangeable terms; identifying, by the server computer, a rewrite distribution for a plurality of unigram queries within the electronic document; generating, by the server computer, an alternative available domain name candidate using at least one domain name spin technique; storing, by the server computer, in association in the unigram query suggestion database: the unigram; the alternative available domain name candidate; at least one feature of the alternative available domain name candidate; and a ranking of each of the alternative available domain name candidate.
Kamdar et al teaches, further comprising the steps of: crawling, by the server computer, at least one electronic document comprising a plurality of word pairs comprising interchangeable terms ([0131] the query string may be parsed and one or more terms in the dictionary may be identified. [0125] various entity sources and/or one or more bodies of text (e.g., domain name search/selection and/or registration logs, search engines request logs, Wikipedia, standard language dictionaries, websites, external sources and/or databases, etc.) may be crawled (crawl) to compile a list of words, terms and/or phrases (hereafter terms) that comprise new, unfamiliar, product-specific (e.g., "kindle," "iPad") terms (interchangeable terms) or that occur together (e.g., "mickey mouse," "ice cream," etc.) (interchangeable word pairs/terms));
identifying, by the server computer, a rewrite distribution for a plurality of unigram queries within the electronic document  (Paragraphs [0052], [0053]  The server 103 tokenizes the user search 201 into one or more tokens 300. In FIG. 2, the words and character strings found may be "Ice," "Cream," "Factory," "24," "Hours," and "Healthy." (unigram queries). [0054] Groups of words and character strings that appear next to each other frequently may be consider (identify) an entity and be assigned to a single token 300. In the current example, the entity "Ice Cream" and "24 Hours" may be discovered. The tokens 300 may remain "Ice," "Cream," "24," and "Hours," but are preferably reformatted (rewrite) to "Ice Cream" 301 and "24 Hours" 303); 
generating, by the server computer, an alternative available domain name candidate using at least one domain name spin technique (Paragraph [0053] a keyword spinner (spin  technique) may be used to generate a plurality of tokens 300 using any known, or later developed, method of spinning words (Examiner interprets spinning as generating alternate words). As non-limiting examples, the user search 201 and/or tokens  (alternate available domain name candidate) 300 may be generated and displayed by combining various subcombinations and combinations of words associated with the user 100, random words, words that have been selected in the past by the same or different users 100)  also see [0101]; 
storing, by the server computer, in association in the unigram query suggestion database: the unigram (Paragraphs [0125], [0135] Identified dictionary entries may be stored (store) in the database (suggestion database) along with an indication of the terms frequency (unigrams) of use and co-occurrence with other terms); 
the alternative available domain name candidate; at least one feature of the alternative available domain name candidate ([0134] The server computer may generate a preliminary list of tokenization variants (e.g., list one--"micahae," "lice," "factory;" list two "michae." "lice," "fact," "ory," list three--"michael," "ice," "factory;" and list four--"michael," "ice," "fact," "ory," etc.) (overlapping features). A simple term frequency may be used in this example to determine that the tokens "michael" and "ice" are more probable than "michae" and "lice", since "michae" would show up infrequently in the dictionary);
and a ranking of each of the alternative available domain name candidate (Paragraphs [0137] [0138] The server computer may rank (rank) the variants and terms according to a score indicating a probability of intended meaning by the user. The score may be based on term frequency of suggested domain names (alternate domain names) ((e.g., how frequently do users select domain names that comprise the terms?)  and/or co-occurrence of terms).
Therefore it would have been obvious to one of the ordinarily skilled in the art at the time of the filing of the invention to have modified the teachings of Fliedner et al, Papachristou et al and Thomas by suggesting the name identifiers, such as domain names, are preferably prioritized, or a methodology used, so that the name identifiers that are mostly likely to be chosen have a higher priority than name identifiers that are less likely to be chosen as taught by Kamdar et al (Paragraph [0009]) and storing a dictionary, containing a first plurality of terms, tokens and/or words (hereafter terms) may be built and stored on a server computer as taught by Kamdar et al (Paragraph [0018]).             
tokens in the plurality of tokens with the domain name extension that is most related to the plurality of tokens, to the user, or to some combination thereof and then is displayed as taught by Kamdar et al (Paragraph [0012]) store in a dictionary how frequently the terms appear and/or how frequently the terms appear together (co-occurrence) in a body of text. A second plurality of terms may be generated that are associated with a user. A plurality of domain names may be created by combining one or more terms in the second plurality of terms along with a domain name as taught by Kamdar et al (Paragraph [00018]). 

Regarding dependent claim 15, Fliedner et al, Papachristou et al, Thomas and Kamdar et al teach, the method of claim 14. 
Thomas further teaches, wherein the at least one electronic document comprises a plurality of content input during a domain name search session  ((Fig. 7) [0048] the log format has been simplified to a "TS:IP:D" format, which respectively represent a TimeStamp, IP Address, and Domain (search session)).

Regarding dependent claim 16, Fliedner et al, Papachristou et al, Thomas and Kamdar et al teach, the method of claim 14. 
Kamdar et al further teaches, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of rewritten domain name searches including the unigram (Paragraphs [0140] [0144] Suggested domain names with higher ranking terms based on the frequency ((Fig. 3) 

Regarding dependent claim 17, Fliedner et al, Papachristou et al, Thomas and Kamdar et al teach, the method of claim 17. 
Kamdar et al further teaches, wherein the at least one domain name spin technique comprises a domain name spin according to a high frequency of the token ([0140], [0144] Suggested domain names with higher ranking terms based on the frequency of their use, and/or their co-occurrence with other terms may be given priority and shown more prominently for the suggested domain name variant spin (domain name spin technique)). 42QB\134140.01198\42443736.1ATTORNEY DOCKET NO. 0552 (134140.01198) 

Regarding dependent claim 18, Fliedner et al, Papachristou et al, Thomas and Kamdar et al teach, the method of claim 14. 
Kamdar et al further teaches, wherein the unigram, the alternative available domain name candidate, the at least one feature, and the at least one ranking …. (Paragraphs [0125], [0134]-[[0138]).
Thomas further teaches, … the alternative available domain name candidate, the at least one feature, and the at least one ranking are stored offline (Paragraph [0062] Each record in database 1910 may include domain name information along with an associated unique identifier (i.e., one of the features). Update process 1912 may include stored instructions in the form of software, which are executed by processor 1902. Indexing engine 1912 may read log files included in NXDomain database 1910 and 

Conclusion
Applicant’s amendment necessitated the rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUMAN RAJAPUTRA whose telephone number is (571) 272-4669. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas (571) 272-0631 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/S. R./ 
Examiner, Art Unit 2164
/William B Partridge/Primary Examiner, Art Unit 2183